BLODGETT, J.
Heard upon demurrers to declarations.
Action of negligence for injuries received by Ida Levin in a fall on a stairway of the Providence Opera House by reason of insufficient lighting and the wet and slippery condition thereof. The other action is brought by the husband.
Demurrers set out no duty on proprietor to light such stairway, or to maintain same so that same should never become wet and slippery.
Owners of buildings rented for business purposes are ordinarily not required to light stairways (Capen v. Hall, 21 R. I. 364).
The measure of duty of the proprietor of a theatre is that he shall use care to keep the premises in a reasonably safe condition.
Schofield vs. Wood, 170 Mass. 415.
A person having paid admission to a theatre has a right to assume that the owner has provided a reasonably safe place.
Lusk vs. Place, 132 N. Y. App. Div. 426.
For plaintiff: Max W'inograd.
For defendant: Henshaw, Linde-muth & Baker.
Duty of owner to keep premises safe for invitees extends to all portions of tke premises included in the invitation.
Blood vs. Ausley, 231 Mass. 438.
The stairways by which attendants at a theatre reach their seats are a portion of the premises included in the invitation. Such stairways should be kept' reasonably safe.
The Court is of the opinion that this is a question of fact to be determined upon the evidence.
Demurrer to first count overruled.
The second count, alleging a slippery and dangerous condition of said stairway, does not allege that defendant knew or should have known such dangerous condition, nor does it allege any duty of inspection.
Demurrer to second count sustained.